Citation Nr: 1418807	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-41 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for skin disease, evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for sinusitis with headaches, evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for right ear hearing loss, evaluated as noncompensably disabling. 

5.  Entitlement to an increased rating for meralgia paresthetica of the right thigh, evaluated as noncompensably disabling.

6.  Entitlement to an increased rating for left inguinal hernia, status-post repair, evaluated as noncompensably disabling.

7.  Entitlement to an increased rating for hemorrhoids, evaluated as noncompensably disabling. 

8.  Entitlement to an increased rating for the right wrist, evaluated as noncompensably disabling.  

9.  Entitlement to an increased rating for impotence, evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 1980 and from January 1981 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The issue of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

Except for the issue of entitlement to service connection for sleep apnea, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea began during service.


CONCLUSION OF LAW

Sleep apnea was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records contain no evidence of complaints or treatment for sleep apnea or any sleep disorder.  The Veteran separated from service in August 1999.  An April 2001 private report of a sleep study shows that the Veteran was given an assessment of severe sleep apnea.  The Veteran reported snoring, sleepiness, and difficulty maintaining sleep.

During his September 2011 Board hearing, the Veteran and his wife testified that he had symptoms of snoring, sleepiness, and difficulty sleeping beginning in the late 1980s during service.  He asserted that he did not know until he was examined in April 2001 that there was such a disorder as sleep apnea.  The Board finds that the testimony provided by the Veteran and his wife is credible.

As such, the Board finds that the evidence supports a finding that the Veteran's sleep apnea began during service.  He is competent to report his symptomatology, and the Board finds this report credible.  Additionally, this same symptomatology was noted in the April 2001 sleep study report that contained the diagnosis of severe sleep apnea.  The Board finds that sleep apnea began during service and had been present since that time.  The claim is granted.


ORDER

Service connection for sleep apnea is granted.


REMAND

At the Veteran's September 2011 Board hearing it was indicated that he had not received notice of examinations scheduled to assess the severity of his sinusitis, right thigh, hernia, hemorrhoids, right wrist, or impotence.  Such examinations were cancelled by the VA.  A letter showing that the Veteran was provided with notice of the examinations is not associated with the claims folder.  The Board finds that remand for examination(s) to assess the severity of the above-mentioned disabilities is necessary.  

The Veteran's skin disease is currently rated as 10 percent disabling according to Diagnostic Code 7806.  This rating notably considers the duration of use of corticosteroid or other immunosuppressive drug treatment for the skin disability.  Although the Veteran was afforded a January 2008 VA examination for his skin disability, the examiner indicated that the Veteran should be assessed by a dermatologist.  At his hearing in 2011, the Veteran reported that he had used steroid medication for his skin during approximately the previous three years; however, the 2008 examination report did not discuss medication used for the skin.  The passage of time coupled with the examiner's lack of discussion of steroid medication use for the Veteran's skin disability persuades the Board that another VA examination should be afforded to assess the current level of severity of the skin disability, and such examination should be performed by a dermatologist.  

The Veteran was also afforded a January 2008 audiological examination.  Not only is this examination now approximately six years old, but at his Board hearing, the Veteran reported that his hearing loss had worsened since the examination.  As such, remand for a contemporaneous examination of the Veteran's right ear hearing loss disability is necessary.  

While on remand, any outstanding VA treatment records should be associated with the claim.  In addition, the Veteran has indicated that he underwent audiological testing in May 2006 at the VA in Charlotte Hall, Maryland.  He also indicated that he had bumps removed from his face and neck in April 2006 at the Belo Medical Group in the Philippines.  These records do not appear to have been requested or associated with the claim, and should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate all available outstanding VA treatment records with the claim.  Specifically request and associate with the record any audiological testing performed in May 2006 at the VA in Charlotte Hall, Maryland.  

2.  In addition, with any necessary assistance from the Veteran, request and associate with the claim the Belo Medical Group records from April 2006, especially involving the skin.

3.  Following the receipt of all available outstanding records, schedule the Veteran for a VA examination to determine the severity of his (a) sinusitis with headaches; (b) meralgia paresthetica of the right thigh; (c) left inguinal hernia, status-post repair; (d) hemorrhoids; (e) right wrist disability; and, (f) impotence.  

The examiner is to conduct all indicated testing and report all relevant symptomatology.  The examiner should also provide an opinion concerning the impact of each disability on the Veteran's ability to work.

4.  Following the receipt of all available outstanding records, schedule the Veteran for a VA audiological examination to determine the severity of his right ear hearing loss disability.  

The examiner is to conduct all indicated testing and also provide an opinion concerning the impact of the right ear hearing loss disability on the Veteran's ability to work.  

5.  Following the receipt of all available outstanding records, schedule the Veteran for a VA examination with a dermatologist to determine the severity of his skin disease.  The examiner is to conduct all indicated testing and report all symptomatology.  The examiner should also provide an opinion concerning the impact of the skin disability on the Veteran's ability to work.

6.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


